United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1403
Issued: April 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 12, 2017 appellant filed a timely appeal from a May 4, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish more than
31 percent permanent impairment of the left leg, for which he previously received schedule
awards; and (2) whether appellant has met his burden of proof to establish more than eight percent
permanent impairment of the left arm, for which he previously received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On December 18, 1990 appellant, then a 32-year-old tool and parts clerk, injured his left
shoulder, left hip, and lower back when he was pinned between a cabinet and a desk. OWCP
assigned File No. xxxxxx090 and accepted his claim for lumbar strain and left shoulder contusion
on February 7, 1991. It later expanded the acceptance of appellant’s claim to include left shoulder
capsulitis and permanent aggravation of degenerative disc disease at L4-5. By decision dated
May 18, 1994, OWCP granted him a schedule award for eight percent permanent impairment of
his left upper extremity. On January 22, 1998 OWCP granted appellant a schedule award for 29
percent permanent impairment of his left lower extremity. Appellant was released to return to
light-duty work on May 21, 2002.3
On February 6, 2003 appellant filed a traumatic injury claim (Form CA-1) alleging that on
February 4, 2003 he sustained additional injuries to his back and left shoulder when his chair broke
while he was sitting in it in the performance of his federal job duties. OWCP assigned File No.
xxxxxx830 and accepted this claim for left shoulder contusion and lumbar strain on March 5, 2003.
OWCP administratively combined both claims with File No. xxxxxx830 serving as the master file.
On November 26, 2012 appellant retired from the employing establishment through a 2013
special incentive offer. He elected to receive retirement benefits from the Office of Personnel
Management effective June 2, 2014, rather than wage-loss compensation benefits under FECA.
Appellant filed a claim for a schedule award (Form CA-7) on June 27, 2014. In an
August 14, 2014 report, Dr. Charlotte H. Mitchell, an internist, recounted appellant’s multiple
work injuries. She diagnosed chronic low back pain due to spinal stenosis with left-sided
radiculopathy, severe claudication of the left leg and left shoulder pain due to posterior scapula.
Dr. Mitchell found that appellant had reached maximum medical improvement (MMI). She
provided a whole person impairment of 33 percent permanent impairment. Dr. Mitchell reported
that appellant’s left shoulder traumatic degenerative joint disease was 9 percent permanent
impairment and that his multidirectional left shoulder was 13 percent permanent impairment.
OWCP’s medical adviser reviewed this report on September 22, 2014 and found that
Dr. Mitchell’s report did not establish additional permanent impairment beyond the 8 percent

2

Docket No. 03-2140 (issued March 25, 2004).

3

The employing establishment offered appellant a job which OWCP found suitable on August 29, 2002. In a
November 29, 2002 decision, OWCP terminated appellant’s wage-loss compensation and schedule award benefits
finding he refused suitable work under 5 U.S.C. § 8106(c)(3). After a reconsideration request, OWCP denied
modification of the November 29, 2002 decision on July 2, 2003. Appellant appealed this decision to the Board. In
a March 25, 2004 decision, the Board found that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective November 25, 2002. Docket No. 03-2140 (issued March 25, 2004). Following the
Board’s decision, OWCP paid further wage-loss compensation benefits.

2

permanent impairment in the left arm and 29 percent permanent impairment in the left leg for
which he had previously received schedule awards.
By decision dated October 7, 2014, OWCP denied appellant’s claim for additional
schedule awards. Appellant requested an oral hearing before an OWCP hearing representative on
October 31, 2014.
On January 13, 2015 Dr. David Fardon, a Board-certified orthopedic surgeon, evaluated
appellant for schedule award purposes. He evaluated appellant’s permanent impairment under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.4 Specifically, Dr. Fardon provided appellant’s impairment to his lumbar spine due to
intervertebral disc herniations at multiple levels with radiculopathy. He concluded that appellant
had 19 percent permanent impairment of the whole person as a result of his low back disorder.
In a report dated April 16, 2015, Dr. Neil Allen, a Board-certified neurologist, examined
appellant for the purpose of a schedule award. In applying the sixth edition of the A.M.A., Guides,
he determined that appellant had 24 percent permanent impairment of the left leg. In regard to
appellant’s left shoulder, Dr. Allen determined that appellant had five percent permanent
impairment of his left arm.
Appellant testified at the oral hearing before an OWCP hearing representative on
June 18, 2015. Following the oral hearing, he submitted a report from Dr. Mitchell dated
June 26, 2015. Dr. Mitchell diagnosed chronic low back pain due to spinal stenosis with
radiculopathy and chronic paraspinal spasm, bilateral lumbosacral facet arthropathy, left-sided
sciatica, as well as chronic left shoulder pain due to rotator cuff tendinopathy and pericapsulitis
with resultant muscular atrophy and post-traumatic degenerative joint disability. She evaluated
appellant’s left shoulder condition based on range of motion (ROM)5 and reported 90 degree of
flexion which is 3 percent permanent impairment; 30 degrees of extension which she found was 2
percent permanent impairment;6 75 degrees of abduction which is 6 percent permanent
impairment; and 50 degrees of adduction which 10 percent permanent impairment.7 Dr. Mitchell
totaled appellant’s left upper extremity loss of ROM and found 25 percent permanent impairment
under the A.M.A., Guides. She further found that appellant had 31 percent permanent impairment
of his lumbar spine. Dr. Mitchell opined that appellant had reached MMI in August 2014.
By decision dated August 11, 2015, OWCP’s hearing representative affirmed the
October 7, 2014 decision.
On October 19, 2015 appellant requested reconsideration of the August 11, 2015 decision.
He submitted additional medical evidence. Dr. Joseph R. Mejia, a specialist in occupational
medicine and ophthalmology, completed a report on October 1, 2015 and performed an evaluation
4

A.M.A., Guides (6th ed. 2009).

5

Id. at 475, Table 15-34.

6

The A.M.A., Guides list this as one percent permanent impairment. Id.

7

Id.

3

for schedule award purposes. He reported decreased motor strength on the left, and constant thigh
to knee left leg paresthesia to light touch. Dr. Mejia determined that appellant had 12 percent
permanent impairment of his left lower extremity.
In a report dated October 27, 2015, Dr. Mejia addressed the percentage of permanent
impairment of appellant’s left upper extremity. He determined that appellant reached MMI on
August 14, 2014. Dr. Mejia found that appellant’s left upper extremity had pain restricted rotator
cuff motion, with 90 degrees of flexion, 75 degrees of abduction, 90 degrees of internal rotation,
and 45 degrees of abduction. He also reported tenderness at the acromioclavicular joint and upper
trapezius muscle in the left shoulder. Dr. Mejia applied the diagnosis-based impairment (DBI)
methodology and determined that appellant had four percent permanent impairment of his left
upper extremity due to acromioclavicular joint injury.8
By decision dated January 7, 2016, OWCP denied modification of the August 11, 2015
decision. It found that appellant had not submitted medical evidence which showed more than 29
percent permanent impairment of the left lower extremity and 8 percent permanent impairment of
the left upper extremity for which he previously received schedule award.9
Dr. Kern Sinh, a Board-certified orthopedic surgeon, examined appellant on April 27, 2016
for schedule award purposes. He reviewed appellant’s history of injury and diagnosed lumbar
muscular strain and L4 through S1 degenerative disc disease.
On November 15, 2016 appellant requested reconsideration and submitted additional
medical evidence. Dr. Thomas Pontinen, Board-certified in pain management, examined appellant
on July 26, 2016. He described appellant’s history of injury and noted that appellant’s back pain
radiated to his left lower extremity in the L4-S1 distribution to the foot. Dr. Pontinen also found
that appellant’s back pain radiated in the left upper arm to the forearm and hand with no associated
neurological deficit. He found 42 percent permanent impairment in the left lower extremity due
to moderate motor and sensory deficits in L4, L5, and S1 with impairments of 16 percent
permanent impairment for L4, 16 percent permanent impairment for L5, and 10 percent permanent
impairment for L1. In regard to appellant’s left upper extremity, Dr. Pontinen attributed
appellant’s permanent impairment to moderate deficits in the C6 and C7 dermatomes and reached
15 percent permanent impairment.
OWCP’s medical adviser reviewed Dr. Pontinen’s July 26, 2016 report on
December 11, 2016. He found appellant had three percent permanent impairment of the left upper
extremity based on the DBI method in accordance with Dr. Allen’s rating. OWCP’s medical
adviser further noted that the major finding in appellant’s left shoulder was loss of shoulder motion,
and utilized the diagnosis of tendinitis as the most impairing condition in the left shoulder region.
He noted that Dr. Pontinen’s impairment rating of the left upper extremity was based on cervical

8

A.M.A., Guides 403, Table 15-5.

9

On May 9, 2016 appellant appealed a January 7, 2016 OWCP decision. On September 22, 2016 he requested that
the Board dismiss his appeal. In a December 1, 2016 Order Dismissing Appeal, the Board granted appellant’s request.
Docket No. 16-1210 (issued December 1, 2016).

4

spine nerve conditions, which were not accepted in appellant’s claim and therefore could not be
considered as a basis for a schedule award.
OWCP’s medical adviser applied The Guides Newsletter July/August 2009 to
Dr. Pontinen’s findings as Dr. Pontinen had failed to provide discussion of the tables, figures, and
chapters from the A.M.A., Guides. He noted that appellant’s lower extremity impairment was
based on combining the motor and sensory deficits in L4, L5, and S1, not merely adding these
impairments.10 For sensory deficits of the left L4 nerve root, the medical adviser determined that
appellant had decreased light touch and sharp/dull sensitivities or a moderate impairment. 11 He
applied The Guides Newsletter to this finding resulting in a class 1, grade C or three percent
permanent impairment of the left lower extremity. The medical adviser then determined
appellant’s motor deficit of the left L4 nerve root based on a decreased strength of grade 3/5 or
moderate strength loss of two percent permanent impairment.12 Applying The Guides Newsletter
to this finding resulted in class 1, grade C or 13 percent permanent impairment of the left lower
extremity. He then completed the net adjustment formula noting that appellant’s functional history
grade modifier was 1 and that his clinical studies grade modifier was zero as there were no findings
of left-sided L4 involvement on EMG resulting in a net adjustment of -1 or grade B, 11 percent
permanent impairment. Appellant’s total L4 impairment based on the Combined Values Chart for
his sensory impairment of three and his motor impairment of 11 was 14 percent permanent
impairment.
For appellant’s L5 nerve root impairments to the left leg, OWCP’s medical adviser
repeated a similar process and sensory impairment of three percent permanent impairment. For
L5 nerve root motor impairment, he found clinical studies supporting evidence of lumbar
radiculopathy. The medical adviser found that the net adjustment was 0 and that appellant’s motor
final grade was C or 13 percent impairment. He combined the motor and sensory deficits to reach
16 percent permanent impairment due to the L5 nerve root. Regarding S1 nerve root impairment,13
the medical adviser found a moderate motor deficit with a grade C value of eight percent permanent
impairment, and net adjustment of zero resulting in eight percent permanent impairment due to
loss of strength. A moderate sensory deficit of the S1 nerve root was 2 percent impairment which
he combined with appellant’s motor strength loss of 8 percent impairment to reach 16 percent
permanent impairment.14 In combining appellant’s three nerve root impairments, OWCP’s
medical adviser utilized the values of 16 percent permanent impairment for the L5 nerve root, 11

10

A.M.A., Guides 604, Combined Values Chart.

11

Id. at 533, Table 16-11.

12

Id.

13

OWCP’s medical adviser’s report again mentions the left L4 nerve root, but the impairment ratings provided
correspond to those for the S1 nerve root.
14

The medical adviser indicated that combining 8 and 2 yielded 10 percent permanent impairment.

5

percent permanent impairment for the L4 nerve root, and 8 percent permanent impairment for the
S1 nerve root15 to reach 31 percent permanent impairment of the left lower extremity.
By decision dated January 9, 2017, OWCP modified the January 7, 2016 decision as
appellant had established an additional two percent permanent impairment of the left lower
extremity. However, it further found that he had not established increased impairment of his left
upper extremity warranting an additional schedule award.
By decision dated January 19, 2017, OWCP granted appellant a schedule award for an
additional 2 percent permanent impairment of his left lower extremity for a total permanent
impairment rating of 31 percent.
On February 10, 2017 appellant requested reconsideration. He provided a January 24,
2017 note from Dr. Pontinen. Dr. Pontinen addressed appellant’s left arm and found mild
subacromial crepitus, positive Neers test indicating shoulder impingement, positive Hawkins test,
and two centimeters of atrophy in the left arm circumference relative to the right arm. He listed
appellant’s left shoulder ROM as 80 degrees of flexion, 20 degrees of extension, 35 degrees of
abduction, 50 degrees of adduction, 55 degrees of internal rotation, and 105 degrees of external
rotation. Dr. Pontinen further found that appellant had moderate sensory deficits in the C6-7
dermatomes. He found that appellant’s left shoulder Disabilities of the Arm, Shoulder, and Hand
(QuickDASH) score was 82 as he reported pain with normal activity and could perform self-care
activities with modifications, and noted this was grade modifier 2 for functional history.16
Dr. Pontinen noted that appellant’s DBE was tendinitis17 with a grade C impairment of one percent
permanent impairment. He further noted that appellant’s physical examination grade modifier
would be two considering appellant’s loss of ROM. Dr. Pontinen reported that appellant had
moderate sensory deficits and mild motor deficits in both the C6 and C7 dermatomes. He
concluded that appellant’s total left arm impairment was 15 percent. Dr. Pontinen opined that
appellant’s left upper extremity motor and sensory deficits should be considered when evaluating
his left upper extremity for schedule award purposes.
OWCP’s medical adviser resubmitted his December 11, 2016 report on April 11, 2017
without reviewing Dr. Pontinen’s January 24, 2017 report with the additional correlation of upper
extremity findings to the A.M.A., Guides.
By decision dated May 4, 2017, OWCP denied modification of its prior decisions finding
that the medical evidence of record did not establish more than 31 percent permanent impairment
of the left lower extremity and 8 percent permanent impairment of the left upper extremity for
which he received schedule awards.

15

The Board notes that these percentages do not correlate with the impairment ratings he reached of 16 percent
permanent impairment of the L5 nerve root, 14 percent permanent impairment of the L4 nerve root, and 10 percent
permanent impairment of the S1 nerve root.
16

A.M.A., Guides 406, Table 15-7.

17

Id. at 402, Table 15-5.

6

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA18 and its implementing regulations19 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
of use of scheduled members or functions of the body. FECA, however, does not specify the
manner in which the percentage loss of a member shall be determined. The method used in making
such determination is a matter which rests in the discretion of OWCP. For consistent results and
to ensure equal justice, the Board has authorized the use of a single set of tables so that there may
be uniform standards applicable to all claimants. OWCP evaluates the degree of permanent
impairment according to the standards set forth in the specified edition of the A.M.A., Guides.20
No schedule award is payable for a member, function or organ of the body not specified in
FECA or in the regulations.21 Because neither FECA nor the regulations provide for the payment
of a schedule award for impairment of the whole person22 or the permanent loss of use of the back
or spine,23 no claimant is entitled to such an award.24
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.25
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine, the
A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with sixth
edition methodology.26 OWCP has adopted this approach for rating impairment of the upper or
18

5 U.S.C. §§ 8101-8193, 8107.

19

20 C.F.R. § 10.404.

20

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A.,
Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability
Claims, Chapter 2.808.5a (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
21

W.D., Docket No. 10-0274 (issued September 3, 2010); William Edwin Muir, 27 ECAB 579 (1976).

22

Tania R. Keka, 55 ECAB 354 (2004); G.S., Docket No. 17-1318 (issued October 11, 2017).

23

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

24

W.D., supra note 21. Timothy J. McGuire, 34 ECAB 189 (1982).

25

W.D., supra note 21. Rozella L. Skinner, 37 ECAB 398 (1986).

26

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.5c(3) (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700
Exhibit 4 (January 2010).

7

lower extremities caused by a spinal injury, as provided in section 3.700 of its procedures which
memorializes proposed tables outlined in a July/August 2009, The Guides Newsletter.27
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.28 However, the Board has long held that preexisting
impairments to the scheduled member are to be included when determining entitlement to a
schedule award.29
ANALYSIS -- ISSUE 1
The issue is whether appellant has met his burden of proof to establish more than 31 percent
permanent impairment of the left lower extremity for which he has previously received schedule
awards.
The Board finds this case not in posture for a decision.
Appellant has submitted several reports from his physicians addressing his impairment for
schedule award purposes. In her August 14, 2014 report, Dr. Mitchell did not find that appellant’s
current lower extremity impairment exceeded his previous schedule award for 29 percent
permanent impairment of the left lower extremity. She also expressed his impairment in terms of
whole person impairment which is not allowed under FECA as noted above.30 On January 13,
2015 Dr. Fardon also expressed his impairment rating in terms of the whole person, which again
is not valid for schedule award purposes under FECA.31 On April 16, 2015 Dr. Allen determined
that appellant had 24 percent permanent impairment of the left lower extremity, less than the 29
percent permanent impairment for which he had previously received a schedule award, such that
appellant was not entitled to an additional schedule award based on this report. In her June 26,
2016 report, Dr. Mitchell provided a permanent impairment rating of appellant’s spine. As noted
above, FECA does not provide schedule awards for permanent impairment of the spine, and this
report cannot, therefore, establish a schedule award in this regard.32 In his October 1, 2015 report,
Dr. Mejia found 12 percent permanent impairment of the left lower extremity, less than the 29
percent permanent impairment for which appellant had previously received a schedule award, such
that this impairment did not warrant an additional schedule award. The Board finds that these
reports lack probative value and as such were insufficient to establish appellant’s claim for an
additional left lower extremity permanent impairment.

27

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibits 1, 4).
28

Veronica Williams, 56 ECAB 367 (2005).

29

Carol A Smart, 57 ECAB 340 (2006).

30

G.S. supra note 22.

31

Id.

32

F.S., Docket No. 16-0783 (issued September 26, 2017).

8

In his July 26, 2016 report, Dr. Pontinen examined appellant for schedule award purposes
and provided findings addressing impairments from his lower back at the L4-S1 nerve roots which
impacted appellant’s left lower extremity. He reported moderate motor and sensory deficits in L4,
L5, and S1 with impairments of 16 percent permanent impairment for L4, 16 percent permanent
impairment for L5, and 10 percent permanent impairment for S1 totaling 42 percent permanent
impairment in the left lower extremity. However, Dr. Pontinen did not provide citations to the
A.M.A., Guides or fully explain how he reached his impairment ratings.
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative value
in establishing the degree of permanent impairment and OWCP may rely on the opinion of its
medical adviser to apply the A.M.A., Guides to the findings of the attending physician.33
OWCP’s medical adviser reviewed Dr. Pontinen’s July 26, 2016 report and addressed
impairments of the L4, L5, and S1 nerve roots under the A.M.A., Guides. He properly applied the
A.M.A., Guides and The Guides Newsletter and properly calculated appellant’s impairment of the
L4 nerve root due to sensory and motor impairments as 14 percent permanent impairment.
OWCP’s medical adviser then found that appellant had 16 percent permanent impairment of the
L5 nerve root due to sensory and motor impairments. However, with regard to appellant’s S1
nerve root impairment, the report submitted by OWCP’s medical adviser contains what appears to
be typographical errors attributing relisting the left L4 nerve root and reaching an impairment
rating of 10. The Board further notes that OWCP’s medical adviser did not properly combine his
findings of impairment of 16, 14, and 10 percent permanent impairment. OWCP’s medical adviser
found a total impairment rating of 31 percent permanent impairment by substituting 8 rather than
10 percent permanent impairment for a nerve root without explanation.34
Due to these errors in OWCP’s medical adviser’s report and calculations, the Board finds
that the case is not in posture for decision regarding the extent of appellant’s left lower extremity
permanent impairment for schedule award purposes. On remand OWCP should request a
supplemental report correctly detailing the impairments reached and the combined values
calculations in accordance with the Combined Values Chart of the A.M.A., Guides.
LEGAL PRECEDENT -- ISSUE 2
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.35 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use

33

Linda Beale, 57 ECAB 429 (2006); L.T., Docket No. 13-1290 (issued December 18, 2013).

34

The Board notes that the combination of 16, 14, and 10 results in 35 percent permanent impairment of the left
lower extremity rather than 31 percent permanent impairment found by the medical adviser. A.M.A., Guides 604,
Combined Values Chart.
35

See 20 C.F.R. §§ 1.1-1.4.

9

of specified members, functions, and organs of the body.36 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.37
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).38 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.39
ANALYSIS -- ISSUE 2
The issue on appeal is whether appellant has more than eight percent permanent
impairment of his left upper extremity for which he received a schedule award.
The Board finds that this case is not in posture for decision.
Appellant’s physician, Dr. Mitchell provided an impairment rating of 25 percent of the left
upper extremity based on appellant’s loss of ROM in his left shoulder. OWCP’s medical adviser
did not review this impairment rating or otherwise address these findings. In his December 11,
2016 report, he found that appellant had three percent impairment of his left upper extremity using
the DBI methodology and confirmed that this was the appropriate method of evaluation under the
A.M.A., Guides.
The Board has found that OWCP had inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the DBI or the ROM methodology
when assessing the extent of permanent impairment for schedule award purposes.40 The purpose
of the use of uniform standards is to ensure consistent results and to ensure equal justice under the
36

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

37

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

38

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
39

Isidoro Rivera, 12 ECAB 348 (1961).

40

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

law to all claimants.41 In T.H., the Board concluded that OWCP physicians were at odds over the
proper methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board observed that physicians interchangeably cited to language in the
first printing or the second printing when justifying use of either ROM or DBI methodology.
Because OWCP’s own physicians were inconsistent in the application of the A.M.A., Guides, the
Board found that OWCP could no longer ensure consistent results and equal justice under the law
for all claimants.42
The Board further notes that Dr. Pontinen attributed a portion of appellant’s left upper
extremity impairment to cervical radiculopathy. OWCP’s medical adviser discounted this
diagnosis and resulting impairment without discussion or investigation of whether cervical
radiculopathy was a preexisting condition predating appellant’s accepted employment injuries.
OWCP’s procedures provide that the impairment rating of a given scheduled member should
include any preexisting permanent impairment of the same member or function.43
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the May 4, 2017 decision as it relates to
appellant’s left upper extremity impairment rating. Utilizing a consistent method for calculating
permanent impairment for upper extremities to be applied uniformly, and such other development
as may be deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an
upper extremity schedule award.44
CONCLUSION
The Board finds that the case is not in posture for decision on the issues of the extent of
appellant’s left upper and left lower extremity impairments for schedule award purposes and
remands the case for further development consistent with this decision of the Board.

41

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

42

Supra note 40.

43

See Dale B. Larson, 41 ECAB 481, 490 (1990); J.S., Docket No. 17-0541 (issued October 17, 2017); Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.a.3 (January 2010).
44

FECA Bulletin No. 17-06 (issued May 8, 2017).

11

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2017 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
decision of the Board.
Issued: April 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

